Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Vermilion Energy Trust Suspends its Distribution Reinvestment Plan CALGARY, May 14 /CNW/ - Vermilion Energy Trust (VET.UN-TSX) announces that the board of directors of Vermilion Resources Ltd., administrator of the Trust, has determined to suspend its Distribution Reinvestment Plan (DRIP) indefinitely effective June 16, 2008. Given the strong commodity price environment, the Trust is generating funds from operations that exceed the requirements needed to sustain its business model. Historically, Vermilion has maintained a total payout (including net distributions, development capital, asset retirement obligations and contributions to the reclamation fund) less than or equal to funds from operations. At current commodity levels, that total payout ratio is nearing 60% of available funds. The DRIP program, designed to provide investors with an incentive to receive additional units in lieu of distributions, is currently effecting unnecessary dilution to existing unitholders. Vermilion will advise as to when the Distribution Reinvestment Plan will be reinstated. Vermilion Energy Trust focuses on the acquisition, development and optimization of mature producing properties in Western Canada, Western Europe and Australia. Vermilion achieves value creation through the execution of asset optimization programs and strategic acquisitions. Vermilion also exposes its unitholders to significant upside opportunities while limiting capital risk. Management and directors of the Trust hold approximately 10% of the outstanding units and are dedicated to consistently delivering superior rewards for all its stakeholders. Vermilion Energy Trust trades on the Toronto Stock Exchange under the symbol VET.UN This document contains forward-looking financial information including cash flow, unitholder distributions, and capital expenditure projections.
